             Case 2:20-cv-00378-SMJ                   ECF No. 13         filed 05/13/21     PageID.90 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                   LORENZO (LARRY) B.
                      SANDOVAL,                                                                        May 13, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )       Civil Action No. 2:20-cv-00378-SMJ
            DEPARTMENT OF CORRECTIONS                                )
               STATE OF WASHINGTON,                                  )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: First Amended Petition (ECF No. 8) is DISMISSED WITH PREJUDICE.
’
              Judgment is entered in favor of Respondent.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Salvador Mendoza, Jr.                                     on
      First Amended Petition (ECF No. 8).


Date: 5/13/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
